Title: To James Madison from Sylvanus Bourne (Abstract), 17 May 1805
From: Bourne, Sylvanus
To: Madison, James


17 May 1805, Amsterdam. “We had yesterday a report that late letters from London advised the conclusion of a treaty Offensive & defensive between G Britain & Russia in which it is said other Northern Powers would join—we however wait the Confirmation thereof.
“The ravages made by the french fleets in the West Indies seems to have excited much alarm in England— which is still enhanced by their ignorance as yet of the destination of the important Squadron from Toulon that sailed in March. A counterpoise however for these events is found in the reverse of the Case in the East Indies where the British Arms have carried important & decisive Victories of late.”
